Sherwood, J.
The defendant, at the May term, 1883, *121of the Vernon circuit court, was indicted, and on trial had, was convicted of robbery in the first degree, and sentenced to imprisonment in the penitentiary for the term of twelve years.
I. We find no objection to the indictment. It describes the money as “ $500 of the lawful money of the United States, of the value of $500.” Section 1817, Revised Statutes 1879, provides, that: “In every indictment in which it shall be necessary to make any averment as to any money or any note, being or purporting to be made or issued by any bank incorporated by law, or made or issued by virtue of any law of' the United States, it shall be sufficient to describe such money or note simply as money, without specifying any particular coin or note, etc.” State v. Moore, 66 Mo. 372. And there is no valid ground of objection in that the indictment was found in May, 1888, but alleges the robbery was perpetrated in December, 1883. This was evidently a mere clerical error, and should be disregarded. Under the provisions of section 1821, Revised Statute 1879, it constitutes no objection to an indictment, because of its “ stating the time imperfectly, nor for stating the offense to have been committed on a day subsequent to the finding of the indictment or information, or on an impossible day, or on a day that never happened.” Eor these reasons, the motion in arrest was properly denied.
II. Evidence as to other offenses was improperly admitted, but no objection was made or exception saved at the time of its admission, and under the ruling in State v. Williams, 77 Mo. 310, it was too late to raise either objection or exception, in regard to the improper evidence, for the first time on the motion for a new trial.
III. The instructions given by the court, fully covered the law of the case; and, aside from that, the motion for a new trial contained no statement that the court had misdirected the jury. State v. Preston, 77 Mo. 294, and eases cited.
IV. The remarks of the prosecuting attorney, claimed *122to have been improperly made, are disposed of by reference to the case of State v. Emory, 79 Mo. 461.
Judgment affirmed.
All concur.